          Case 1:18-cv-10506-ADB Document 354 Filed 07/20/21 Page 1 of 8




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

SAMUEL KATZ and LYNNE RHODES,                      No. 1:18-cv-10506
individually, and on their own behalf and
on behalf of all others similarly situated,        PLAINTIFFS’ MOTION FOR A
                                                   DEFAULT AGAINST DEFENDANT
                  Plaintiffs,                      LIBERTY POWER CORP., LLC
         v.

LIBERTY POWER CORP., LLC,
LIBERTY POWER HOLDINGS, LLC,
Delaware limited liability companies,

          Defendants.
LIBERTY POWER CORP., LLC, and
LIBERTY POWER HOLDINGS, LLC,

                  Third-Party Plaintiffs,
         v.

MEZZI MARKETING, LLC,

                  Third-Party Defendant.

         Plaintiffs Samuel Katz and Lynne Rhodes (“Plaintiffs”) hereby submit their motion to

default Defendants Liberty Power Corp., LLC (“LPC”) under Rule 55. Plaintiffs previously filed

a reply to LPC’s response to the Court’s Court’s June 16, 2021 order. (ECF No. 353.) This

motion simply recasts that reply as a formal motion for affirmative relief.

I.       LPC Cannot or Will Not Comply with the Court’s Orders

         1.       The Court has entered several orders requiring Defendants to produce a range of

discovery. In June 2020, the Court compelled production of a broad range of documents. Katz v.

Liberty Power Corp., LLC, No. 18-10506, 2020 WL 3492469 (D. Mass. June 26, 2020). At the

March 24, 2021 hearing, the Court directed the immediate production of emails of Defendants’

CEO, David Hernandez. (Ex. 1 at 64:25-65:14 (Excerpts of Mar. 24, 2021 Hrg. Tr.).)

         2.       LPC has not complied with these orders. For instance, in a July 21, 2020 letter,


Plaintiffs’ Motion for Default                     1                                 No. 1:18-cv-10506
           Case 1:18-cv-10506-ADB Document 354 Filed 07/20/21 Page 2 of 8




Defendants stated they were “not aware of any responsive, non-privileged documents”

concerning payments to insiders. (ECF No. 243-5 (RFPs 70 and 76).) The Court’s June 2020

order compelled production of all documents “concerning” any payments Defendants made to,

debts incurred, or releases executed in favor of “any manager, member, insider, affiliate,

subsidiary, parent, or related corporation, partnership, limited liability company, or other entity. .

.” Katz, 2020 WL 3492469, at *6-7. These documents plainly exist: Plaintiffs obtained an “Index

of Liberty Power Corp. Funding Requests for Payments to Its Managers, Other Members,

Insiders and/or Affiliates Since July 2020” reflecting various requests for payments to David

Hernandez from Defendants’ partner, BETM. (ECF No. 271-1 ¶15.) But LPC never produced

any communications with BETM or documents reflecting its payments to Mr. Hernandez. (Id.)

          3.      Likewise, the Court directed the immediate production of Mr.’s Hernandez’s

emails:

                  Obviously, Mr. Hernandez is a player, a majority player, and he’s important in the
                  context of this case. It seems to me to be utterly commonsensical that any
                  searches for responsive documents should include documents that are maintained
                  by Mr. Hernandez. I will leave it at that and simply direct the defendants to make
                  every effort to ensure that searches have included documents in his possession as
                  well as everywhere else you have looked. . . I would order that that search take
                  place immediately if it has not yet taken. I’m not making a finding whether it has
                  happened or not. I’m making directive that it happen immediately and any
                  nonprivileged information be produced.

(Ex. 1 at 64:25-65:14.) Defendants still have not produced these emails. (ECF No. 333 ¶2

(Defendants’ counsel was “continuing to review emails from David Hernandez . . . received from

its clients” on April 20, 2021).) All of the discovery LPC has withheld is relevant to various

aspects of Plaintiffs’ claims including willfulness, class certification under Rule 23(b)(1), and

liability of unnamed defendants under the TCPA.

          4.      On May 14, 2021, Mr. Hernandez executed LPC’s assignment for benefit of




Plaintiffs’ Motion for Default                     2                                 No. 1:18-cv-10506
           Case 1:18-cv-10506-ADB Document 354 Filed 07/20/21 Page 3 of 8




creditors (“ABC”) as LPC’s CEO.1 As a result, LPC argues, it “cannot comply any further with

the Court’s discovery Orders.” (ECF No. 350 at 4. Cf. ECF No. 350-1 ¶4 (declaration that LPC

cannot comply with discovery “[b]ecause of the ABC”).) LPC’s counsel concedes they have

“access” to a set of the Hernandez emails, but contends that it cannot produce them because they

“do not belong to defense counsel—they belong to the assignee . . .” (ECF No. 350 at 6.)

II.      The Court Should Enter a Default Against LPC

         5.       LPC’s CEO avers that, due to the assignment, LPC “is unable to hire defense

counsel to collect, review, and produce [discovery.]” (ECF No. 350-1 ¶7.) LPC cannot defend

this case without counsel. “‘One of the time-hallowed restrictions on corporations has been that,

in court proceedings, they must be represented by a licensed attorney.’” Volumetric Imaging, Inc.

v. Teledyne, Inc., 194 F.R.D. 373, 375 (D. Mass. 2000) (citation omitted). Where LPC “has

failed to . . . defend, and that failure is shown by affidavit or otherwise, the clerk must enter the

party’s default.” Fed. R. Civ. P. 55(a). “When the prerequisites of Rule 55(a) are satisfied, an

entry of default may be made by the clerk without any action being taken by the court.” 10A

Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2682 (4th ed. 2021).

Default is appropriate when a corporation fails to retain counsel to defend itself in federal court.2

1
      (ECF No. 351-2 at 12-14 of 36 (In re Liberty Power Holdings, LLC, No. 21-13797,
      Assignee’s Motion for Adequate Protection and Reservation of Rights (S.D. Fla. May 21,
      2021), ECF No. 130).) The day before, Plaintiffs asked LPC to consent to an amended
      complaint to add Hernandez as a defendant in the Massachusetts court case (LPC refused).
2
      Mantouvalos v. Mantouvalos, 319 F.R.D. 420, 422 (D. Mass. 2017) (default under Rule 55
      appropriate relief against defendant which “obstructed the timely disposition” of case by
      failing to communicate with counsel); Green v. Nat’l Mgmt. Recovery Corp., No. 11-00625,
      2011 WL 7789450, *1 (M.D. Fla. Nov. 10, 2011) (“failure of a corporate defendant to obtain
      counsel may be construed as a failure to defend within the meaning of Rule 55”; collecting
      Eleventh Circuit cases). See also Castrodad-Soto v. Rivera-Sanchez, 103 F. App'x 401, 402
      (1st Cir. 2004) (pro se plaintiff’s case dismissed “because he failed to comply with a court
      order requiring him to retain new counsel”); Spiller v. U.S.V. Lab’ys, Inc., 842 F.2d 535, 537
      (1st Cir. 1988) (case dismissed where plaintiff “dallied in retaining new counsel and failed to
      produce the requested discovery”); Transportes Aereos de Angola v. Ronair, Inc., 104 F.R.D.


Plaintiffs’ Motion for Default                     3                                  No. 1:18-cv-10506
            Case 1:18-cv-10506-ADB Document 354 Filed 07/20/21 Page 4 of 8




          6.      Likewise, Rule 37 authorizes remedies including “striking pleadings” when a

party “fails to obey an order to provide or permit discovery . . .” Fed. R. Civ. P. 37(b)(2)(A)(iii).3

LPC’s continued failure to comply with the Court’s discovery orders warrants terminating

sanctions:

                  [A] party who flouts a court order does so at its own peril. . . . A court faced with
                  a disobedient litigant has wide latitude to choose from among an armamentarium
                  of available sanctions. . . . The entry of a default is one of these sanctions. . . .
                  [D]efault may be a condign sanction when a court is confronted with a
                  persistently noncompliant litigant.

Hooper-Haas v. Ziegler Holdings, LLC, 690 F.3d 34, 37-38 (1st Cir. 2012). The assignment is

irrelevant: the assignment was LPC’s voluntary act, and so it cannot excuse LPC for any

ostensible inability to comply with the Court’s orders. Cf. In re Power Recovery Sys., Inc., 950

F.2d 798, 803 (1st Cir. 1991) (“a party may defend contempt and failure to comply on the

grounds that compliance was impossible; self-induced inability, however, does not meet the

test”). Where LPC “willfully, and deliberately, failed to comply with [discovery] order” by dint

of the assignment, “its conduct fully justifies entry of a default judgment.” Kozlowski v. Sears,

Roebuck & Co., 71 F.R.D. 594, 597 (D. Mass. 1976).

III.      The Assignment Did Not End LPC’s Duty to Comply with the Court’s Orders

          7.      LPC’s assignment did not exempt LPC from complying with the Court’s pending

discovery orders. Assignment does not “permit[] [an assignor] to abandon the responsibility for

producing its own documents in discovery . . .” Bank of New York v. Meridien BIAO Bank

       482, 505 (D. Del. 1985) (where record showed no one was “willing to put up any money to
       pay for representation,” corporation’s “refusal to pay for . . . attorneys,” together with
       “cavalier and repeated disregard of Court orders,” warranted dismissal of corporation’s case).
3
       Aetrex Worldwide, Inc. v. Sourcing For You Ltd., No. 14-2504, 2016 WL 10574252, *2
       (D.N.J. May 26, 2016) (default as sanction under Rule 37(b)(2) where, “due to financial
       concerns,” defendants “willfully decided not to pay their prior counsel or to retain new
       counsel thereafter, despite the negative consequences that may result therefrom”); Ests. of
       Ungar & Ungar ex rel. Strachman v. Palestinian Auth., 325 F. Supp. 2d 15, 23 (D.R.I. 2004)
       (default as sanction under Rule 37 where defendants “refused to participate in discovery”).


Plaintiffs’ Motion for Default                      4                                  No. 1:18-cv-10506
          Case 1:18-cv-10506-ADB Document 354 Filed 07/20/21 Page 5 of 8




Tanzania Ltd., 171 F.R.D. 135, 148 (S.D.N.Y. 1997). LPC “cannot be permitted to circumvent

the rules of discovery by engaging in conduct during the litigation that eliminates its

responsibility to produce responsive documents to an opposing party.” Id. at 149.

                  Thus, either the [assignment] gave [LPC] the ability to obtain relevant documents
                  and ESI from [the assignee], in which case it had sufficient “control” to be
                  responsible to produce the material in discovery, or if the [assignment] did not
                  give defendant [LPC] that right, then defendant [LPC] failed to have a sufficient
                  litigation hold in place and therefore engaged in spoliation when it transferred
                  documents to [the assignee].

In re NTL, Inc. Sec. Litig., 244 F.R.D. 179, 197 (S.D.N.Y. 2007).4 Default does not exempt LPC

from complying with discovery.5 The Court’s inherent authority reaches beyond LPC and LPH

to the extent it is necessary to do so prompt compliance with it discovery orders.6

         8.       In particular, LPC’s counsel concedes it has “access” to Mr. Hernandez’s emails,

but asserts that the “emails belong to the Assignee.” (ECF No. 350 at 6.) Under Rule 34, “legal

4
    See Centimark Corp. v. Pegnato & Pegnato Roof Mgmt., Inc., No. 05-708, 2008 WL
    1995305, *6 (W.D. Pa. May 6, 2008) (“Defendants could have . . . taken precautions to
    preserve the information for litigation by maintaining copies of the documents pertaining to
    the lawsuit, giving CentiMark access to them before the sale was completed or, at the very
    least, by ensuring that CentiMark would have access to them after the sale was completed,”
    citing In re NTL, Inc. Sec. Litig., 244 F.R.D. 179, collecting other cases); Cyntegra, Inc. v.
    Idexx Labs., Inc., No. 06-4170, 2007 WL 5193736, *5 (C.D. Cal. Sept. 21, 2007) (party
    could not “bypass . . . duty [to preserve] by abandoning its documents to a third-party and
    claiming lack of control” because it “could have saved . . . the information”).
5
    See Jules Jordan Video, Inc. v. 144942 Canada Inc., 617 F.3d 1146 (9th Cir. 2010) (citing
    Blazek v. Capital Recovery Assocs., Inc., 222 F.R.D. 360 (E.D. Wis. 2004)); Monsanto Co. v.
    Woods, 250 F.R.D. 411 (E.D. Mo. 2008); Sheridan v. Oak Street Mortg., LLC, 244 F.R.D.
    520 (E.D. Wis. 2007).
6
    See Corder v. Howard Johnson & Co., 53 F.3d 225, 232 (9th Cir. 1994) (court may sanction
    “non-party as an exercise of the court’s inherent power to impose sanctions to curb abusive
    litigation practices”); JTR Enterprises, LLC v. An Unknown Quantity, 93 F. Supp. 3d 1331,
    1366-67 (S.D. Fla. 2015) (same); In re Intel Corp. Microprocessor Antitrust Litig., 562 F.
    Supp. 2d 606, 611 (D. Del. 2008) (“court’s inherent authority to sanction extends to the
    conduct of a nonparty”); US Sprint Commc’ns Co. v. Buscher, 89 B.R. 154, 156 (D. Kan.
    1988) (when debtor violated court orders, it was “within this court’s inherent power to take
    whatever steps necessary to ensure those persons within its power comply with its orders,”
    collecting cases); In re Sasson Jeans, Inc., 83 B.R. 206, 208 (Bankr. S.D.N.Y. 1988)
    (contempt sanctions against debtor’s executives).


Plaintiffs’ Motion for Default                    5                                   No. 1:18-cv-10506
           Case 1:18-cv-10506-ADB Document 354 Filed 07/20/21 Page 6 of 8




ownership of the document is not determinative . . . parties in possession of documents [owned

by another person] have ‘possession, custody or control’ within the meaning of Rule 34,

notwithstanding the fact that the [other person has] ownership and restricts disclosure.” In re

Bankers Trust Co., 61 F.3d 465, 469 (6th Cir. 1995) (citations omitted). Through its counsel,

LPC retains “possession, custody, or control” over these emails under Rule 34, regardless of the

assignee’s property rights.7 See Axler v. Sci. Ecology Grp., Inc., 196 F.R.D. 210, 212 (D. Mass.

2000) (“a party must produce otherwise discoverable documents that are in his attorneys’

possession, custody or control”).

         9.       LPC’s assertion it cannot review documents for privilege is not any shield to

complying with the Court’s orders either: “the party who invokes the privilege bears the burden

of establishing that it applies to the communications at issue and that it has not been waived.” In

re Keeper of Recs. (Grand Jury Subpoena Addressed to XYZ Corp.), 348 F.3d 16, 22 (1st Cir.

2003). “A party that fails to submit a privilege log is deemed to waive the underlying privilege

claim.” In re Grand Jury Subpoena, 274 F.3d 563, 576 (1st Cir. 2001). LPC waived its privilege

claims: while the relevant discovery orders were entered in June 2020 and March 2021it still has

not produced any privilege logs for the documents it has withheld.

IV.      The Assignment Did Not End LPC’s Duty to Comply with the Court’s Orders

         10.      If LPC wants to defend this litigation, it must immediately comply with the

7
      “Under Rule 34, ‘“control” does not require that the party have legal ownership. . .” In re
      NTL, 244 F.R.D. at 195 (quoting Bank of New York, 171 F.R.D. at 146-47, quoted, followed
      by Merchia v. United States Internal Revenue Serv., 336 F.R.D. 396, 399 (D. Mass. 2020));
      Haseotes v. Abacab Int’l Computers, Inc., 120 F.R.D. 12, 14 (D. Mass. 1988) (“Legal
      ownership is not the determining factor” for control under Rule 34).
          Conversely, LPC’s cases are inapposite. In re Grand Jury Subpoena, 646 F.2d 963 (5th
      Cir. 1981) concerns self-incrimination in grand jury subpoenas, not civil discovery. Learning
      Connections, Inc. v. Kaufman, Englett & Lynd, PLLC, 280 F.R.D. 639, 640 (M.D. Fla. 2012)
      held a subpoena served on an individual did not compel the individual’s employer to provide
      a records custodian to testify at trial.


Plaintiffs’ Motion for Default                     6                                No. 1:18-cv-10506
          Case 1:18-cv-10506-ADB Document 354 Filed 07/20/21 Page 7 of 8




Court’s discovery orders. If it does not, then it should accept a default judgment on Plaintiffs’

class claims. A default judgment would moot much or most of the docket in this case. And if

LPC is just an empty shell, as it says, no one can complain about a default judgment against it.

But LPC cannot continue to oppose Plaintiffs at every turn, only to cry it is too impoverished to

comply with the Court’s discovery orders.

         11.      LPC demands that “Plaintiffs to pursue any relief they seek by filings proofs of

claim and conducting discovery in the Florida proceedings.” (ECF No. 350 at 7.) An assignment

for the benefit of creditors cannot be a mechanism where LPC ultimately and finally prevails

over Plaintiffs where it has lost on the merits in motion practice. Plaintiffs retain the right to

litigate their claims against LPC and others before this Court, and they wish to exercise that

right. LPC did not move to transfer Plaintiffs’ claims to the Florida state court, and the Court

could not transfer this case to a state court even if it had. LPC opted for an ABC proceeding,

rather than file for bankruptcy. That was LPC’s prerogative, but it has consequences. 8 The Court

should enter a default against LPC and bring this portion of the case to a close.


Dated: July 20, 2021             By:          s/Ethan Preston
                                                Ethan Preston
                                                ep@eplaw.us
                                                PRESTON LAW OFFICES
                                                4054 McKinney Avenue, Suite 310
                                                Dallas, Texas 75204
                                                Telephone: (972) 564-8340
                                                Facsimile: (866) 509-1197

                                                Attorneys for Plaintiff Plaintiffs Samuel Katz and
                                                Lynne Rhodes, on their own behalf, and behalf of
8
    “There is no automatic stay provision built into Chapter 727 [the Florida ABC statute]. . . .
    While no lawsuit may be brought against the assignee except as provided in the statute, there
    is no stay against proceeding to judgment against an assignor in a separate proceeding.”
    Exportadora Atlantico, S.A. v. Fresh Quest, Inc., No. 16-23112, 2017 WL 3218465, *2 (S.D.
    Fla. July 28, 2017) (whether or not claims “would fall under the exclusive province of the
    Assignee, there is no justifiable reason to stay the proceedings against them”).


Plaintiffs’ Motion for Default                     7                                  No. 1:18-cv-10506
          Case 1:18-cv-10506-ADB Document 354 Filed 07/20/21 Page 8 of 8




                                              all others similarly situated

                   LOCAL RULE 7.1(a)(2) CERTIFICATE OF COMPLIANCE

I, Ethan Preston, hereby certify that the parties met and conferred on the relief sought in this
document consistent with the foregoing.

Dated: July 20, 2021             By:        s/Ethan Preston
                                              Ethan Preston

                                  CERTIFICATE OF SERVICE

I, Ethan Preston, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

Dated: July 20, 2021             By:        s/Ethan Preston
                                              Ethan Preston




Plaintiffs’ Motion for Default                    8                                 No. 1:18-cv-10506
